           Case 3:20-cv-01675-JBA Document 30 Filed 04/16/21 Page 1 of 3




                                 UNITED STATES DISTRICT COURT
                                   DISTRICT OF CONNECTICUT


----------------------------------------------------------------------- x
MURPHY MEDICAL ASSOCIATES, LLC;                                         :
DIAGNOSTIC AND MEDICAL SPECIALISTS OF                                   :
GREENWICH, LLC; NORTH STAMFORD MEDICAL                                  :
ASSOCIATES, LLC; COASTAL CONNECTICUT                                    :   3:20-cv-01675-JBA
MEDICAL GROUP, LLC; and STEVEN A.R. MURPHY,                             :
MD,                                                                     :
                                                                        :
                             Plaintiffs,                                :
V.                                                                      :
                                                                        :
CIGNA HEALTH AND LIFE INSURANCE COMPANY :
and CONNECTICUT GENERAL LIFE INSURANCE                                  :
COMPANY,                                                                :   APRIL 16, 2021
                                                                        :
                             Defendants.                                :
----------------------------------------------------------------------- x

                                           MOTION TO DISMISS

         Pursuant to Federal Rule of Civil Procedure 12(b), Defendants Cigna Health and Life

Insurance Co. and Connecticut General Life Insurance Co. (collectively, “Cigna”) move to dismiss

all counts of Plaintiffs’ Amended Complaint.

         Even accepting as true all well-pleaded factual allegations in Plaintiff’s Amended

Complaint, the Amended Complaint fails to state any viable claim upon which relief can be granted

and, accordingly, should be dismissed in its entirety.

         As set forth in more detail in the accompanying memorandum of law filed pursuant to

Local Rule 7(a)(1), Cigna makes this motion on numerous grounds. These include: (1) Plaintiffs’

failure to plead sufficient facts to state a plausible claim for out-of-network reimbursement under

any of their theories of recovery; (2) Plaintiffs’ claim under FFCRA and the CARES Act fails

because there is no private right of action under those statutes; (3) Plaintiffs’ ERISA claims fail



                                                         1
          Case 3:20-cv-01675-JBA Document 30 Filed 04/16/21 Page 2 of 3




because they lack standing and because they have not stated a plausible claim for relief; (4)

Plaintiffs’ state law claims are preempted by ERISA, and also fail to state a claim.

       Cigna therefore respectfully requests that the Court dismiss Plaintiffs’ Amended

Complaint, with prejudice and without leave to amend. Further, Cigna requests that the Court

award Cigna its fees and costs under 29 U.S.C. § 1132(g).


                                             DEFENDANTS,

                                             CIGNA HEALTH AND LIFE INSURANCE
                                             COMPANY and CONNECTICUT GENERAL
                                             LIFE INSURANCE COMPANY


                                             By:     /s/ Jean E. Tomasco
                                                     Theodore J. Tucci (ct05249)
                                                     Email: ttucci@rc.com
                                                     Jean E. Tomasco (ct09635)
                                                     Email: jtomasco@rc.com
                                                     Robinson & Cole LLP
                                                     280 Trumbull Street
                                                     Hartford, CT 06103
                                                     Telephone: (860) 275-8200
                                                     Fax: (860) 275-8299

                                                     And

                                                     Patrick W. Begos (ct19090)
                                                     Email: pbegos@rc.com
                                                     Robinson & Cole LLP
                                                     1055 Washington Boulevard
                                                     Stamford, CT 06901
                                                     Telephone: (203) 462-7500
                                                     Fax: (203) 462-7599

                                                     Their Attorneys




                                                 2
          Case 3:20-cv-01675-JBA Document 30 Filed 04/16/21 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I hereby certify that on April 16, 2021, a copy of the foregoing Motion to Dismiss was filed

electronically. Notice of this filing will be sent by email to all parties by operation of the Court’s

electronic filing system or by mail to anyone unable to accept electronic filing as indicated on the

Notice of Electronic Filing. Parties may access this filing through the Court’s CM/ECF System.


                                               /s/ Jean E. Tomasco
                                               Jean E. Tomasco




                                                  3
